DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Semiconductor device comprising a resin-containing layer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 13 and 18 recites “a linear expansion coefficient of the resin-containing material is 70 ppm or less”. It is noted that linear expansion coefficient is typically expressed in unit of ppm/OC and it is not clear what “70 ppm” means in this context. For OC”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (US 2014/0070428), hereinafter Tanimoto, in view of Hatakeyama (US 2010/0311227), hereinafter Hatakeyama .

Regarding claim 1, Tanimoto (refer to Figure 1) teaches a semiconductor device comprising: 
a wiring board (2, see para 13); 
a semiconductor chip (10, see para 19; or alternatively, 6A – see para 15) mounted on the wiring board; and 
a resin-containing layer (7, para 25, especially first two sentences; also see last sentence of para 12) bonded on the wiring board so as to fix the semiconductor chip to the wiring board (2), wherein 
the resin-containing layer contains a resin-containing material (such as “thermosetting resin” described in para 25 and 12).
Tanimoto does not specifically disclose “a breaking strength of 15 MPa or more at 125° C” for the resin-contaning layer (7).  Hatakeyama teaches that breaking strength and modulus of elasticity are related by stating that “the higher strength at break may be due to an increased elastic module” (para 59, especially 1st sentence). Further, Tanimoto teaches that the modulus of elasticity of the resin-containing layer (7) after curing is a results effective variable that for a given thickness of resin-containing layer (7), affects connectivity of any bonding wires to the semiconductor chip; and states that a high modulus of elasticity of the resin-containing layer (7), such as 20 MPa or more, is desirable to increase the said connectivity (para 36). Further, it is noted that modulus of "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Tanimoto so that   the resin-containing layer contains a resin-containing material having a breaking strength of a desired minimum value at a given temperature, such as the claimed 15 MPa or more at 125° C. The ordinary artisan would have been motivated to modify Tanimoto at least for the purpose of achieving target properties such as connectivity of any bonding wires to the semiconductor chip, which is typically used in many chips.

Regarding claim 2, Tanimoto (refer to Figure 1) teaches the device according to claim 1, wherein a linear expansion coefficient of the resin-containing material may be in a range of 70 to 470 ppm/OC, which overlaps the claimed range (also see objection above). Overlapping ranges.
Regarding claim 3, Tanimoto (refer to Figure 1) teaches the device according to claim 1, but does not teach that “an adhesive strength of the resin-containing material to composing materials of the wiring board is 10 MPa or more”.  However, Tanimoto describes the need to match the thermal expansion coefficient of the resin-containing layer (7) with that the wiring board (2) to minimize stresses at high temperatures (see para 31); and it is known that such stresses at the interface of the resin-containing layer and the wiring board can cause delamination.  Further, Tanimoto describes the function of the resin-containing layer as being an adhesive (i.e. by referring to it as “adhesive layer 7” – see para 25), it suggests that a high adhesion would be desirable. Thus, adhesive strength of the resin-containing material to composing materials of the wiring board is a known results effective variable; i.e. for a given level of delamination stresses described above, higher the adhesive strength, the lower the chances of delamination at the interface, especially in order to withstand stresses. Given that “an adhesive strength of the resin-containing material to composing materials of the wiring board” at a given temperature is a known results effective variable and its dependence on delamination at interface is also known (as explained above), varying the recited adhesive strength would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify 

Regarding claim 4, Tanimoto (refer to Figure 1) teaches the device according to claim 1, wherein a thickness of the resin-containing layer (7) may be in a range of 95-150 μm (see para 30), which lies within the claimed range of “not less than 40 μm nor more than 150 μm”.

Regarding claim 5, Tanimoto (refer to Figure 1) teaches the device according to claim 1, wherein the semiconductor chip (10) is embedded (Figure 1 and para 21) in the resin-containing layer (7) bonded to the wiring board (2).

Regarding claim 6, Tanimoto (refer to Figure 1) teaches the device according to claim 1, wherein the resin-containing layer (7) is interposed between the wiring board (2) and the semiconductor chip (6A, see rejection of claim 1) so as to bond the semiconductor chip with the wiring board (2).




Regarding claim 10, Tanimoto (refer to Figure 1) teaches a semiconductor device comprising: 
a wiring board (2, see para 13);
a first semiconductor chip (10, see para 19; or alternatively, 6A – see para 15) mounted on the wiring board; 
a resin-containing layer (7, para 25, especially first two sentences; also see last sentence of para 12) provided on the wiring board (2) so that the first semiconductor chip is embedded (Figure 1 and para 21) therein; and 
a plurality of second semiconductor chips (6B-6D, para 17) stacked and mounted above the first semiconductor chip, 
wherein the resin-containing layer contains a resin-containing material (such as “thermosetting resin” described in para 25 and 12).
Tanimoto does not specifically disclose “a breaking strength of 15 MPa or more at 125° C” for the resin-contaning layer (7).  This limitation has already been addressed for claim 1 in view of Hatakeyama.

Regarding claim 11, Tanimoto (refer to Figure 1) teaches the device according to claim 10, further comprising a spacer chip (6A, para 17) interposed between the resin-containing layer (7) and the plurality of second semiconductor chips (6B-6D).

"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Tanimoto so that “a ratio of a thickness of a stack containing the plurality of second semiconductor 

Regarding claim 13, the limitations are substantially similar to those of claim 2, and hence the rejection is substantially similar.

Regarding claim 14, the limitations are substantially similar to those of claim 3, and hence the rejection is substantially similar.

Regarding claim 15, the limitations are substantially similar to those of claim 4, and hence the rejection is substantially similar.

Regarding claim 16, Tanimoto (refer to Figure 3) teaches a semiconductor device comprising: 
a wiring board (2, para 22); 
a plurality of semiconductor chips (6A and 10; para 22) mounted on the wiring board (2); 
adhesion layers (not labeled in Figure 3 but shown by cross-hatching as a die attach layers) bonded between the wiring board (2) and a first chip (6A) on a lower side in the plurality of semiconductor chips and between the first chip (6A) and a second chip (10) on a upper side in the plurality of semiconductor chips,

Although Tanimoto does not specifically label the adhesion layers (which are shown Figure 3 by cross-hatching as a die attach layers; e.g. one placed directly between 6A and 2, and one placed directly between 10 and 6A), it shows the layers commonly referred to in the art as die attach layers for adhering semiconductor chips. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Tanimoto to disclose by clearly labeling the adhesion layers as die attach layers. The ordinary artisan would have been motivated to modify Tanimoto at least for the purpose of using a typical adhesion structure for fixing dies or chips to substrates.
Further, Tanimoto does not specifically disclose “a breaking strength of 15 MPa or more at 125° C” for the adhesive layer (7).  Hatakeyama teaches that breaking strength and modulus of elasticity are related by stating that “the higher strength at break may be due to an increased elastic module” (para 59, especially 1st sentence). Further, Tanimoto teaches that the modulus of elasticity of the resin-containing layer (7) after curing is a results effective variable that for a given thickness of resin-containing layer (7), affects connectivity of any bonding wires to the semiconductor chip; and states that a high modulus of elasticity of the resin-containing layer (7), such as 20 MPa or more, is desirable to increase the said connectivity (para 36). Further, it is noted that modulus of elasticity, which has the same units as the claimed breaking strength, is related to strength before breakage (i.e. stress that can be endured up to yield point "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Tanimoto so that   the adhesive layer has a breaking strength of a desired minimum value at a given temperature, such as the claimed 15 MPa or more at 125° C. The ordinary artisan would have been motivated to modify Tanimoto at least for the purpose of achieving target properties such as connectivity of any bonding wires to the semiconductor chip, which is typically used in many chips.

Regarding claim 17, the limitations are substantially similar to those of claim 12, and hence the rejection is substantially similar.

Regarding claim 18, the limitations are substantially similar to those of claim 2, and hence the rejection is substantially similar.



Regarding claim 20, Tanimoto (refer to Figure 1) teaches the device according to claim 1, wherein a thickness of the adhesive layer (7) may be in a range of 95-150 μm (see para 30), which lies within the claimed range of “not less than 40 μm nor more than 150 μm”.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto and Hatakeyama, as applied to claim 1 above, and further in view of  Takigawa (US 5,659,004), hereinafter Takigawa.

Regarding claim 7, Tanimoto (refer to Figure 1) teaches the device according to claim 1, wherein the resin-containing material is a cured product of a resin composition that may comprise epoxy resin, a phenol resin, an acrylic resin (para 27, especially 1st sentence), but does not clearly teach the resin composition containing “an epoxy resin, a phenolic resin, acrylic rubber, and an inorganic filler”. Takigawa teaches that in the art of resin-containing layers suitable for bonding in electronic devices (Col. 1, lines 20-32), further teaches that such a resin composition may contain an epoxy resin, a phenolic resin (see first two materials of Table 27 or 28, which are on page 52, which also has Col. 45 and Col. 46), that an acrylic rubber may be added as a flexibilizer (Col. 49, lines 55-67), and an inorganic filler may be added to improve the mechanical strength of the cured resin product (Col. 46, line 64 – Col. 47, line 5). It would have been obvious to one of ordinary 

Regarding claim 8, Tanimoto (refer to Figure 1) teaches the device according to claim 7, but is silent about the specific property of epoxy resin claimed; i.e. “an epoxy equivalent of the epoxy resin is not less than 150 g/eq nor more than 2000 g/eq, and a hydroxyl equivalent of the phenolic resin is not less than 90 g/eq nor more than 220 g/eq, and a ratio of the epoxy equivalent of the epoxy resin to the hydroxyl equivalent of the phenolic resin is not less than 0.8 nor more than 1.2”. Takigawa teaches that in the art of resin-containing layers suitable for bonding in electronic devices (Col. 1, lines 20-32), further teaching that for achieving target properties of the cured epoxy resin composition such as elastic modulus (Col. 65, lines 17), specific composition of resins must be used that are characterized by epoxy equivalent of the epoxy resin (Col. 64, lines 47-52)  and a hydroxyl equivalent of the phenolic resin (Col. 64, lines 43-47); and that an epoxy equivalent of the epoxy resin of 166 (Col. 64, lines 47-52) and a hydroxyl equivalent of the phenolic resin of 155 (Col. 64, lines 43-47) are known, which fall substantially in the claimed ranges. Thus, for the claimed resin, the combination of an epoxy equivalent of the epoxy resin and a hydroxyl equivalent of the phenolic resin are a results effective variable that determine the final properties of the cured resin such as elastic modulus (Col. 65, lines 17). Given that the combination of an epoxy equivalent of the epoxy resin "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Tanimoto so that the resin composition has a specific combination of epoxy equivalent of the epoxy resin and  hydroxyl equivalent of the phenolic resin, such as the claimed “an epoxy equivalent of the epoxy resin is not less than 150 g/eq nor more than 2000 g/eq, and a hydroxyl equivalent of the phenolic resin is not less than 90 g/eq nor more than 220 g/eq, and a ratio of the epoxy equivalent of the epoxy resin to the hydroxyl equivalent of the phenolic resin is not less than 0.8 nor more than 1.2”. The ordinary artisan would have been motivated to modify Tanimoto at least for the purpose of achieving target cured resin properties (Col. 65, lines 17 of Takigawa).

Regarding claim 9, Tanimoto (refer to Figure 1) teaches the device according to claim 7, but is silent about the specific property of the acrylic rubber; i.e. wherein “a weight-average molecular weight of the acrylic rubber is not less than 500000 nor more than 1000000, and a compounding ratio of the acrylic rubber in the resin composition is not less than 1 mass % nor more than 20 mass %”.  However, Tanimoto describes the need to match the thermal expansion coefficient of the resin-containing layer (7) with that the "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to modify Tanimoto so that in the resin composition “a weight-average molecular weight of the acrylic rubber is not less than 500000 nor more than 1000000, and a compounding ratio of the acrylic rubber in the resin composition is not less than 1 mass % nor more than 20 mass %”. The ordinary artisan would have been motivated to modify Tanimoto at least for the purpose of achieving target cured resin properties such as flexibility (Col. 49, lines 55-67 of Takigawa), which would reduce interface stresses that may result from a mismatch of thermal expansion coefficient between the resin-containing layer and the wiring board, to improve reliability under high temperature or temperature cycling loads.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892